Exhibit 10.2

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made this 27th day of April 2012, by and between Atkore International Inc.
(“Company”) and James Pinto (“Employee”).

WHEREAS, Employee is employed by the Company as Global Vice President
Operations & Supply Chain; and

WHEREAS, the Company is restructuring its business and is eliminating Employee’s
job position; and

WHEREAS, Employee’s employment with the Company will terminate effective May 4,
2012 (“Separation Date”); and

WHEREAS, the Company has offered to provide Employee with separation benefits in
exchange for Employee’s acceptance and compliance with the terms of this
Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Employee and the Company as
follows:

1. Consideration. (a) Separation Pay. The Company will provide Employee with
separation pay in the amount of $145,000 (which is equivalent to twenty-six
(26) weeks of Employee’s current base salary), less applicable withholding taxes
and FICA. The separation pay will be paid in bi-weekly direct deposit payments
on the dates corresponding to the Company’s standard payroll practices, provided
Employee complies with the terms of this Agreement. No payments shall be made
until the seven (7) day revocation period described in paragraph 13 of this
Agreement has expired and this Agreement becomes legally binding. Employee
understands and agrees that the payments, benefits and agreements provided in
this Agreement are over and above the benefits to which Employee would otherwise
be entitled by law, contract or the under the policies and practices of Company,
and that this consideration is being provided in exchange for Employee’s
entering into and complying with the terms of this Agreement.

(b) Annual Incentive Bonus. The Company will provide Employee with pro-rata
payment of his 2010 annual incentive bonus at the target level set forth in the
applicable annual incentive bonus plan.

(c) Medical, Prescription Drug, Dental and Health Care Flexible Spending Account
Benefits. Employee shall be able to continue to receive the medical,
prescription drug, dental and/or health care flexible spending account coverage,
if any, Employee had in place before Employee’s Separation Date (or generally
comparable coverage) provided Employee actively enrolls for COBRA coverage
within 60 days of receiving their initial COBRA notice. The cost for COBRA
coverage during the 26 week period represented by Employee’s Separation Pay
(“Separation Pay Period”) will be equal to the amount that active employees are
required to pay to the Company for similar coverage. Employee will receive
election forms and other notices regarding this COBRA coverage from the
Company’s third-party administrator, ADP.



--------------------------------------------------------------------------------

Employee shall be responsible for completing the COBRA election forms and paying
the specified amount to initiate and to continue COBRA coverage during the
Separation Pay Period. Employee’s failure to complete the necessary forms or to
pay the specified amount shall result in the cessation of the applicable
medical, prescription drug, dental and/or health care flexible spending account
coverage for Employee and Employee’s spouse or domestic partner and dependents.
The medical, prescription drug, dental and/or health care flexible spending
account coverage will be for Employee and, where applicable, Employee’s spouse
or domestic partner and dependents, under similar rights afforded to employees
of the Company generally. Upon expiration of the Separation Pay Period,
Employee’s coverage as described above will cease. Employee may have rights to
continue medical and dental coverage for any remaining time afforded under
Employee’s COBRA rights but at the full COBRA premium permitted under the plans.
Any questions regarding these plans should be directed to the COBRA
administrator, ADP, at 800-526-2720 (www.benedirect.adp.com)

(d) Equity Awards. The Company agrees to pay Employee the gross sum of $250,000
to re-purchase the 25,000 shares of Company stock that Employee purchased
pursuant to the terms of the Company’s Stock Incentive Plan. Such payment shall
be made within thirty (30) days after the Separation Date via check or wire
transfer to Employee’s designated bank account. Employee agrees that the
re-purchase price of $10.00 per share is equal to the price at which Employee
purchased such shares and represents the fair market value of the shares as of
the Separation Date. All vested stock options held by the Employee as of the
Separation Date will be treated in accordance with the terms of the applicable
plan and/or individual option agreements under which such grants were issued. To
confirm the number of stock options available to Employee, the remaining
exercise period or to exercise any vested stock options, Employee may call UBS
at 877-461-7802 or visit the UBS website at www.ubs.com/onesource/tel. Employee
shall be solely responsible for any tax liability arising from the repurchase of
shares or the exercise of any options. In the event of any conflict between the
terms of this Agreement and the relevant stock plan document, the plan document
shall govern.

(e) Outplacement Assistance. The Company shall pay the cost of outplacement
services provided by BPI Group to assist Employee with his career transition for
a period of one year from the Separation Date. The vendor and specific program
shall be determined by the Company. In accordance with Company policy, cash will
not be paid in lieu of outplacement services.

(f) Retirement Savings and Investment Plan. Contributions to the Company’s
Retirement Savings and Investment Plan (“RSIP”) shall cease as of Employee’s
Separation Date. To request changes to Employee’s RSIP account(s) or to obtain
additional information, Employee should call Atkore Employee Service Center at
1-877-964-4333.

RSIP contributions and loan repayments will cease as of Employee’s Separation
Date. If Employee has an outstanding loan under the RSIP, Employee will have
ninety (90) days from the Separation Date to repay in full the outstanding loan
balance and finance charges in order to avoid current taxation on the amount of
the loan. Should the repayment not occur, the RSIP will consider Employee to be
in default of the loan and the outstanding amount of the loan will be treated as
a distribution to Employee. The distribution would be currently taxable under

 

2



--------------------------------------------------------------------------------

applicable Internal Revenue Service rules. In the event that Employee elects not
to repay the loan, Employee may avoid current taxation by making a rollover
contribution of the outstanding loan balance to an Individual Retirement Account
(“IRA”) in accordance with applicable tax law.

(g) Life Insurance. Employee’s life insurance coverage will end on the last day
of the month during which Employee is last actively at work for the Company, or
as otherwise provided by the plan document. Employee may be eligible to convert
basic term life, personal and family accident, accidental death and
dismemberment, and supplemental life policies to individual policies. Conversion
information is available by contacting Prudential at (800) 778-3827. Employee
must apply and pay the first conversion premium within 31 days of the end of
such coverage, if such conversion is available. Employee’s business travel
accident insurance coverage will end on Employee’s last active day at work, and
there is no conversion available for this coverage.

(h) Disability Insurance and Sick Pay. Employee’s disability insurance coverage
will end on Employee’s Separation Date. Sick pay will not be granted after
Employee’s last active day at work.

(i) Return of Company Property. Employee is required to return all Company
property on or prior to the Separation Date. Company property includes, but is
not limited to, security badges, office keys, computers, laptops, cellular
telephones, Blackberry and other hand-held electronic devices, software,
diskettes, compact disks, product samples, cases, company files and records,
brochures, papers, notes, and other documents, and all copies of same, relating
to the Company, its business, customers or suppliers, that Employee has acquired
by virtue of Employee’s employment. As of the Separation Date, the Company will
make arrangements to remove, terminate or transfer any and all business
communication lines including network access, cellular phone, fax line and other
business numbers.

(j) Other Benefits. Employee shall receive any amounts earned, accrued or owing
but not yet paid to Employee as of Employee’s Separation Date, including, but
not limited to, unused accrued vacation, and unpaid base salary earned by
Employee through the Separation Date, payable in a lump sum. Any benefits
accrued or earned will be distributed in accordance with the terms of the
applicable benefit plans and programs of the Company.

(k) Tax Status of Benefits. In the event that provision of any of the benefits
listed above would adversely affect the tax status of the applicable plan or
benefits, the Company, in its sole discretion, may elect to pay to Employee cash
in lieu of such coverage in an amount equal to the Company’s contribution or
average cost of providing such coverage.

(l) Total Benefits. After the date of this Agreement, Employee will not be
eligible to receive any other salary, bonus or benefits from the Company other
than as provided in this paragraph 1.

(m) Reduction of Separation Pay. The Company reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by Employee or the value of the Company property that Employee has retained in
his/her possession.

 

3



--------------------------------------------------------------------------------

(n) Supplemental Savings and Retirement Plan (SSRP). If applicable, Employee’s
participation in the SSRP will cease on Employee’s Separation Date. The portion
of Company contributions which have not vested as of the Employee’s Separation
Date will be forfeited. Employee will be paid out according to the elections
made under the plan, provided Employee’s account balance is at least $5,000,
otherwise Employee’s account balance will be paid out in a lump sum. Payments
are subject to plan provisions and will occur on the February 28th following
Employee’s Separation Date. If Employee has any questions regarding Employee’s
balance under the SSRP, Employee should call Atkore Employee Service Center at
1-877-964-4333.

(o) Deferred Compensation Plan (DCP). If applicable, payment of Employee’s Tyco
Deferred Compensation Plan grandfathered account balance now maintained under
the SSRP will be made according to the terms and provisions of the Deferred
Compensation Plan, as in effect on December 31, 2004. Payments are subject to
plan provisions and will occur on the February 28th following Employee’s
Separation Date. If Employee has any questions regarding Employee’s
grandfathered DCP balance under the SSRP, Employee should call Atkore Employee
Service Center at 1-877-964-4333.

(p) Supplemental Executive Retirement Plan (SERP). If Employee participated in
the SERP, payment of the SERP account will be based on Employee’s irrevocable
election. If no election is on file, payment will be made in a lump sum on the
last day of the quarter following Employee’s Separation Date, or as soon as
administratively practicable thereafter. For installment elections, payments
begin on January 1 following Employee’s Separation Date or as soon as
administratively practicable thereafter. All subsequent installment payments are
paid out during the same time frame in future years subject to plan provisions.
If Employee has any questions regarding Employee’s balance under the SERP,
Employee should call Employee Atkore Employee Service Center at 1-877-964-4333.

(q) Tyco Employee Stock Purchase Plan. The Employee Stock Purchase Plan (“ESPP”)
was suspended as of July, 2009. Shares purchased under the ESPP from January,
2008 through July, 2009 were deposited into accounts at BNY Mellon. These shares
can be accessed by contacting BNY Mellon at BNY Mellon Shareowner Services, 480
Washington Blvd., Jersey City, NJ 07310, 201-680-6578 or 800-685-4509,
shrrelations@bnymellon.com. Shares purchased prior to this time were deposited
into accounts at UBS. These shares can be viewed at
www.ubs.com/onesource/xxx. The “xxx” is the ticker symbol of the company—TYC for
Tyco International; TEL for Tyco Electronics and COV for Covidien. Employee may
have accounts in all three companies. The phone number to contact UBS is
877-785-8926 or 201-272-7611.

2. Release and Waiver. (a) Employee, in exchange for the consideration set forth
in paragraph 1 of this Agreement, and intending to be legally bound, does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, its parent and affiliates,
and each of their present and former officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, attorneys
and administrators (collectively, “Releasees”)

 

4



--------------------------------------------------------------------------------

from all causes of action, suits, debts, claims and demands whatsoever in law or
in equity, which Employee ever had, now has, or hereafter may have, whether
known or unknown, or which Employee’s heirs, executors, or administrators may
have, by reason of any matter, cause or thing whatsoever, from the beginning of
Employee’s employment to the date of execution of this Agreement, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Employee’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under any applicable Company severance plan(s), the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
Title VII of The Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act, the Illinois Human Rights Act, the Illinois Wage Payment and
Collection Act, the Cook County Human Rights Ordinance, as amended, and any
other claims under any federal, state or local common law, statutory, or
regulatory provision, now or hereafter recognized, and any claims for attorneys’
fees and costs. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.

(b) To the fullest extent permitted by law, and subject to the provisions of
paragraph 3(d) below, Employee represents and affirms that (i) Employee has not
filed or caused to be filed on Employee’s behalf any claim for relief against
the Company or any Releasee and, to the best of Employee’s knowledge and belief,
no outstanding claims for relief have been filed or asserted against the Company
or any Releasee on Employee’s behalf; and (ii) Employee has no knowledge of any
improper, unethical or illegal conduct or activities that Employee has not
already reported to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company’s legal or compliance departments, or to the ethics hotline; as of
the Separation Date; and (iii) Employee will not file, commence, prosecute or
participate in any judicial or arbitral action or proceeding against the Company
or any Releasee based upon or arising out of any act, omission, transaction,
occurrence, contract, claim or event existing or occurring on or before the date
of execution of this Agreement.

(c) The release of claims described in paragraphs 2(a) and (b) of this Agreement
does not preclude Employee from filing a charge with the U.S. Equal Employment
Opportunity Commission. However, Employee agrees and hereby waives any and all
rights to any monetary relief or other personal recovery arising from any such
charge, including costs and attorneys’ fees. Additionally, this release of
claims does not preclude Employee from filing claims that arise after the date
of execution of this Agreement.

(d) Subject to the provisions of paragraph 2(c) of this Agreement, in further
consideration of the payments described in paragraph 1, Employee agrees that
Employee will not file, claim, sue or cause or permit to be filed, any civil
action, suit or legal proceeding seeking equitable or monetary relief (including
damages, injunctive, declaratory, monetary or other relief) for himself or
herself involving any matter released in paragraph 2. In the event that suit is
filed in breach of this release of claims, it is expressly understood and agreed
that this release of claims shall constitute a complete defense to any such
suit. In the event any Releasee is

 

5



--------------------------------------------------------------------------------

required to institute litigation to enforce the terms of this paragraph,
Releasee shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. Employee further agrees and covenants that should
any person, organization, or other entity file, claim, sue, or cause or permit
to be filed any civil action, suit or legal proceeding involving any matter
occurring at any time in the past, Employee will not seek or accept personal
equitable or monetary relief in such civil action, suit or legal proceeding.
Nothing in this Agreement shall prohibit or restrict Employee from: (i) making
any disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s designated legal, compliance or
human resources officers; or (iii) filing, testifying, participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud, or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization.

3. Confidentiality and Restrictive Covenants. (a) Employee agrees that Employee
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any person, other than in the course of Employee’s
assigned duties and for the benefit of the Company, at any time after the
Separation Date, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by Employee during
Employee’s employment by the Company or a subsidiary. The foregoing shall not
apply to information that (i) was known to the public prior to its disclosure to
Employee; (ii) becomes known to the public subsequent to disclosure to Employee
through no wrongful act of Employee or any representative of Employee; or
(iii) Employee is required to disclose by applicable law, regulation or legal
process (provided that Employee provides the Company with prior notice of the
contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
Employee’s obligation to maintain such disclosed information in confidence shall
not terminate where only portions of the information are in the public domain.

(b) Non-Competition. For a period of one (1) year after the Separation Date,
Employee agrees that Employee will not, directly or indirectly, own, operate or
provide services as an employee, consultant, officer, director, independent
contractor or any other capacity, to any person, firm, corporation or entity
that operates, owns or engages in operations that produce or provide products or
services that are the same or substantially similar to the products and services
provided by Company, including but not limited to, John Maneely Group (including
Wheatland tube/Atlas Tube), Republic Conduit, Western Tube & Conduit, Encore
Wire, Southwire, Northern Cables, United Copper, CME, Cerro, Cooper (B-Line),
Bull Moose Tube, U.S. Steel, Reliance Steel, Schnitzer Steel and Allegheny
Technologies.

(c) Non-Solicitation. For a period of two (2) years after the Separation Date,
Employee agrees that Employee will not, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce: (i) any employee of the Company or any of its
subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to assist or aid any other

 

6



--------------------------------------------------------------------------------

person, firm, corporation or other entity in identifying or hiring any such
employee; (ii) any customer of the Company or any of its subsidiaries or
affiliates to purchase goods or services then sold by the Company or any of its
subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer; or (ii) any supplier or vendor of the Company or any of its
subsidiaries or affiliates to cease providing products or services to Company or
terminate their supplier relationship with the Company, or assist or aid any
other person or entity in interfering with the supply chain of Company or any of
its subsidiaries or affiliates.

(d) Reasonableness. Employee acknowledges that the restrictions contained in
this paragraph 3 are reasonable and necessary to protect the legitimate
interests of the Company that the Company would not have executed this Agreement
in the absence of such restrictions, and that any violation of any provision of
this paragraph will result in irreparable injury to the Company. By executing
this Agreement, Employee represents that Employee’s experience and capabilities
are such that the restrictions contained in this paragraph 3 will not prevent
Employee from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case. Employee further
represents and acknowledges that (i) Employee has been advised by the Company to
consult with legal counsel of Employee’s choosing with respect to this
Agreement, and (ii) that Employee has had full opportunity, prior to executing
this Agreement, to review thoroughly this Agreement with counsel. In the event
the provisions of this paragraph 3 shall ever be deemed to exceed the time,
scope or geographic limitations permitted by applicable laws, then such
provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws.

(e) Survival of Provisions. The obligations contained in paragraphs 1, 2, 3, 4,
5, 6, 8, 9 and 10, and any other paragraph that contains obligations to be
performed following the termination of Employee’s employment with the Company,
shall survive such termination and shall be fully enforceable thereafter.

4. No Rehire Rights. Employee further agrees and recognizes that Employee has
permanently and irrevocably severed Employee’s employment relationship with the
Company, and that the Company has no obligation to employ, or retain the
services of Employee in the future.

5. Non-Disparagement. Employee agrees that Employee will not disparage or
subvert the Company, or make any statement reflecting negatively on the Company,
its affiliated corporations or entities, or any of their present or former
officers, directors, employees, agents or representatives, including, but not
limited to, any matters relating to the operation or management of the Company,
Employee’s employment and the termination of Employee’s employment, irrespective
of the truthfulness or falsity of such statement. Company agrees that its
response to inquiries from Employee’s prospective employers will be limited
solely to Employee’s dates of employment, last job title and final salary rate.

6. Non-Disclosure. Subject to the provisions of paragraphs 3(c), Employee agrees
not to disclose the terms of this Agreement to anyone, except his/her spouse,
attorney and, as necessary, tax/financial advisor, provided they agree to be
bound by this confidentiality obligation. It is expressly understood that any
violation of the confidentiality obligation imposed hereunder constitutes a
material breach of this Agreement.

 

7



--------------------------------------------------------------------------------

7. Corporate Records. Employee warrants that after the Separation Date, Employee
will not have in Employee’s possession any records and business documents,
whether on computer or hard copy, and other materials (including but not limited
to originals or copies of computer disks and tapes, computer programs and
software, office keys, correspondence, files, customer lists, technical
information, customer information, pricing information, business strategies and
plans, sales records) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of Employee’s prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Employee while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or
affiliates. Employee acknowledges that all such Corporate Records are the
property of the Company and that Employee has returned all Corporate Records to
the Company.

8. No Admission. Employee and Company agree and acknowledge that the negotiation
and execution of this Agreement and any actions taken in fulfillment of
representations or obligations described herein, do not constitute an admission
by either party of wrongdoing or liability of any kind.

9. Remedies. (a) Employee agrees and recognizes that in the event Employee
breaches any of the obligations or covenants set forth in this Agreement, the
Company will have no further obligation to provide Employee with the
consideration set forth in paragraph 1, and will have the right to seek
repayment of some of the consideration paid up to the time of any such breach.
Further, Employee acknowledges in the event of a breach of this Agreement,
Releasees may seek any and all appropriate relief for any such breach, including
equitable relief and/or money damages, attorneys’ fees and costs.

Employee further agrees that the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages, as
well as to an equitable accounting of all earnings, profits and other benefits
relating to or arising out of violation of the paragraph 3 of this Agreement,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled.

10. Governing Law. This Agreement and the obligations of the parties hereunder
shall be construed, interpreted and enforced in accordance with the laws of the
State of Illinois, excluding its conflict of laws rules, and Employee and
Company agree to submit to personal jurisdiction in Illinois and to venue in its
federal and state courts.

11. Legal Representation. Employee certifies and acknowledges that: (a) Employee
has read the terms of this Agreement, and that Employee understands its terms
and effects, including the fact that Employee has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of Employee’s employment relationship with the Company
and the termination of that employment relationship;

 

8



--------------------------------------------------------------------------------

(b) Employee has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which Employee acknowledges is adequate and
satisfactory to Employee and which Employee acknowledges is in addition to any
other benefits to which Employee is otherwise entitled;

(c) Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) Employee does not waive rights or claims that may arise after the date this
Agreement is executed;

12. Consideration Period. Employee understands and agrees that he has been given
twenty-one (21) calendar days from receipt of this Agreement to consider whether
to sign it. If Employee does not deliver a signed copy of this Agreement to the
Company’s Vice President of Human Resources by the close of business (5:00 pm
Central Time) on the twenty-first day after receipt of this Agreement, the offer
contained in this Agreement is automatically withdrawn. Employee and Company
agree that no proposed or actual change in the terms presented in this
Agreement, material or immaterial, shall extend or recommence the consideration
period.

13. Revocation Period. Employee may revoke this Agreement within seven
(7) calendar days after Employee’ signs it and this Agreement shall not become
legally binding. Any revocation within this period must be submitted, in writing
and state, “I hereby revoke my acceptance of our Separation Agreement.” The
revocation must be delivered to the Vice President of Human Resources and be
postmarked within seven (7) calendar days of Employee’s execution of this
Agreement. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which Employee resides, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday. In the event of a timely revocation by Employee, this
Agreement will be deemed null and void and the Company will have no obligations
hereunder.

14. Section 409A Compliance. With respect to any benefits provided under this
Agreement that are subject to Section 409 A of the Internal Revenue Code of
1986, as amended (“Section 409”), it is intended that the terms of this
Agreement comply with the terms and conditions of Section 409A and the
regulations and guidance promulgated thereunder and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. As such:

(a) a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any payment or
distribution upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and Treas. Reg. §1.409A-1(h) and, for purposes of any such
provision of this Agreement, references therein to a “termination”, “termination
of employment” or like terms shall mean “separation from service”;

 

9



--------------------------------------------------------------------------------

(b) if any amount payable under this Agreement is to be paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment;

(c) notwithstanding anything herein to the contrary, except to the extent any
expense or reimbursement does not constitute a “deferral of compensation” within
the meaning of Section 409A, any expense or reimbursement described in this
Agreement shall meet the following requirements (i) the amount of expenses
eligible for reimbursement provided to the undersigned in any calendar year will
not affect the amount of expenses eligible for reimbursement provided to the
undersigned in any other calendar year; (ii) the reimbursements for expenses for
which the undersigned is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which such
expense is incurred; (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit;
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursements.

15. Entire Agreement. Employee acknowledges and agrees that the Company
previously has satisfied any and all obligations owed to Employee under any
employment agreement or offer letter Employee has with the Company and, further,
that this Agreement fully supersedes any prior agreements or understandings,
whether written or oral, between the parties. Employee acknowledges that, except
as set forth expressly herein, neither the Company, the Releasees, nor their
agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, or written or oral.

16. Severability. If any provision(s) of this Agreement is deemed to be invalid
or unlawful by any court of competent jurisdiction, such provision shall be
deemed severe and the remaining provisions of this Agreement shall be enforced
to the fullest extent permitted by law.

BY SIGNING THIS AGREEMENT, EMPLOYEE ACKNOWLEDGES THAT HE: (i) HAS READ AND
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT; (ii) HAS BEEN ADVISED IN
WRITING OF HIS RIGHT TO CONSULT WITH AN ATTORNEY OF HIS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT; (iii) HAS SIGNED THIS AGREEMENT VOLUNTARILY AND OF
EMPLOYEE’S OWN FREE WILL.

 

JAMES PINTO     ATKORE INTERNATIONAL INC.

 

    By:  

 

Signature                

 

Date:  

 

      Date:  

 

 

10